DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a phone call and email with Kevin Hart (Registration No.: 36,823) on 06/07/22.

The application has been amended as follows: 
Claim Amendment
61.	(Currently Amended)  A method of manufacturing a geophysical data product, comprising:
accessing information that indicates a number of sources and a number of sensors to be towed in a towing pattern for a survey pass of a marine geophysical survey;
specifying the towing pattern at least in part by determining non-uniform crossline spacings between adjacent ones of the sources and between adjacent ones of the sensors, wherein the determining is based on at least the following 
1)  a difference in average crossline spacing between adjacent CMP locations in first and second crossline portions of the towing pattern;
2)  a difference in variance of crossline spacing between adjacent CMP locations in the first and second crossline portions of the towing pattern; and
3)  a width of crossline coverage over which crossline spacings between adjacent CMP locations do not exceed a threshold spacing value;
wherein the specified towing pattern exhibits the determined non-uniform crossline spacings; and
storing data in a tangible, non-volatile, computer-readable medium that, if accessed by navigation equipment onboard one or more survey vessels, would cause the navigation equipment to maintain the specified towing pattern during the survey pass.
62.	(Canceled)
71. (Currently Amended)  A method of manufacturing a geophysical data product, comprising:
accessing information that indicates a number of sources and a number of sensors to be towed in a towing pattern for a survey pass of a marine geophysical survey;
specifying the towing pattern at least in part by determining non-uniform crossline spacings between adjacent ones of the sources and between adjacent ones of the sensors, wherein the determining is based on at least the following 
1)  a difference in average crossline spacing between adjacent CMP locations in first and second crossline portions of the towing pattern;
2)  a difference in variance of crossline spacing between adjacent CMP locations in the first and second crossline portions of the towing pattern; and
3)  a width of crossline coverage over which crossline spacings between adjacent CMP locations do not exceed a threshold spacing value;
wherein the specified towing pattern exhibits the determined non-uniform crossline spacings;
causing one or more survey vessels to tow the sources and the sensors according to the specified towing pattern during the survey pass; and
storing signals generated by the sensors during the survey pass, or data representative of the generated signals, in a tangible, non-volatile, computer-readable medium, thereby completing the manufacture of the geophysical data product.
72.	(Canceled)


Allowable Subject Matter
Claims 61, 63-71, and 73-80 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Coste and Godey does not make obvious the combined use of CMP parameters 1, 2 and 3 for determining the non-uniform crossline spacing.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645